


110 HR 812 IH: To provide for the conveyance of an A–12 Blackbird

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 812
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Kline of
			 Minnesota (for himself, Mr.
			 Ellison, Mr. Walz of
			 Minnesota, Mr. Ramstad,
			 Ms. McCollum of Minnesota,
			 Mrs. Bachmann,
			 Mr. Peterson of Minnesota, and
			 Mr. Oberstar) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To provide for the conveyance of an A–12 Blackbird
		  aircraft to the Minnesota Air National Guard Historical
		  Foundation.
	
	
		1.Conveyance of A–12 Blackbird
			 aircraft to the Minnesota Air National Guard Historical Foundation
			(a)Conveyance
			 requiredThe Secretary of the Air Force shall convey, without
			 consideration, to the Minnesota Air National Guard Historical Foundation, Inc.
			 (in this section referred to as the Foundation), a non-profit
			 entity located in the State of Minnesota, all right, title, and interest of the
			 United States in and to the A–12 Blackbird aircraft with tail number 60–6931
			 that is under the jurisdiction of the National Museum of the United States Air
			 Force and, as of January 1, 2007, was on loan to the Foundation and on display
			 with the 133rd Airlift Wing at Minneapolis-St. Paul International Airport,
			 Minnesota.
			(b)ConditionThe
			 conveyance required by subsection (a) shall be subject to the requirement that
			 the Foundation utilize and display the aircraft described in that subsection
			 for educational and other appropriate public purposes as jointly agreed upon by
			 the Secretary and the Foundation before the conveyance.
			(c)Relocation of
			 aircraftAs part of the conveyance required by subsection (a),
			 the Secretary shall relocate the aircraft described in that subsection to
			 Minneapolis-St. Paul International Airport and undertake any reassembly of the
			 aircraft required as part of the conveyance and relocation. Any costs of the
			 Secretary under this subsection shall be borne by the Secretary.
			(d)Maintenance
			 supportThe Secretary may authorize the 133rd Airlift Wing to
			 provide support to the Foundation for the maintenance of the aircraft conveyed
			 under subsection (a) after its relocation under subsection (c).
			(e)Reversion of
			 aircraft
				(1)ReversionIn
			 the event the Foundation ceases to exist, all right, title, and interest in and
			 to the aircraft conveyed under subsection (a) shall revert to the United
			 States, and the United States shall have immediate right of possession of the
			 aircraft.
				(2)Assumption of
			 possessionPossession under paragraph (1) of the aircraft
			 conveyed under subsection (a) shall be assumed by the 133rd Airlift
			 Wing.
				(f)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance required by subsection (a) as
			 the Secretary considers appropriate to protect the interests of the United
			 States.
			
